COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      In the Interest of M.A.B. IV v. Department of Family and Protective
                          Services

Appellate case number:    01-15-00388-CV

Trial court case number: 2014-00044J

Trial court:              314th District Court of Harris County

        On July 22, 2015, we issued an order abating the appeal for the trial court to conduct a
hearing to determine whether exhibits from the June 30, 2015 hearing were lost or destroyed.
We also ordered the district clerk to comply with our previous July 17, 2015 order to supplement
the appellate record with the relevant items requested by appellant and submitted to the district
clerk on July 13, 2015.
        On July 22, 2015, a supplemental reporter’s and clerk’s record were filed in this Court
that include the missing exhibits and the items previously requested by appellant. This Court
believes that the appellate record is now complete. Accordingly, we withdraw our July 22, 2015
order that abated the appeal, ordered the trial court to hold a hearing, and ordered the district
clerk to comply with our previous order. Unless this Court receives notice and arguments why
the record is not complete, the case will remain on the Court’s active docket on July 28, 2015
and start the briefing deadlines, making Appellant’s brief due on or before August 17, 2015. See
TEX. R. APP. P. 35.3(c), 38.6.


Judge’s signature: /s/ Rebecca Huddle
                    Acting individually     Acting for the Court


Date: July 24, 2015